Name: Council Regulation (EU) NoÃ 315/2014 of 24Ã March 2014 amending Regulation (EU) NoÃ 43/2014 as regards certain catch limits
 Type: Regulation
 Subject Matter: fisheries;  international law;  Europe
 Date Published: nan

 28.3.2014 EN Official Journal of the European Union L 93/12 COUNCIL REGULATION (EU) No 315/2014 of 24 March 2014 amending Regulation (EU) No 43/2014 as regards certain catch limits THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Catch limits for sandeel in Union waters of ICES zones IIa, IIIa and IV were set at zero in Annex IA to Council Regulation (EU) No 43/2014 (1), pending advice from the International Council for the Exploration of the Sea (ICES). (2) ICES advice on the stock has been available since 21 February 2014, and it is now possible to set a TAC for sandeel in this area, distributed in seven management areas in order to avoid local depletion. (3) Fishing opportunities for Union vessels in Norwegian and Faroese waters and for Norwegian and Faroese vessels in Union waters, and the conditions of access to fishery resources in each others waters, are established each year in the light of consultations on fishing rights held in accordance with the bilateral agreements on fisheries with Norway (2) and the Faroe Islands (3), respectively. Pending the conclusion of those consultations on the arrangements for 2014, Regulation (EU) No 43/2014 fixed provisional fishing opportunities for certain stocks of blue whiting. On 12 March 2014, the consultations with Norway and the Faroe Islands were concluded, including those related to blue whiting. (4) Annex IA to Regulation (EU) No 43/2014 should therefore be amended accordingly. (5) The catch limits provided for in Regulation (EU) No 43/2014 apply from 1 January 2014. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned were set to zero in the Regulation (EU) No 43/2014. Since the modification of this catch limit has an influence on the economic activities and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EU) No 43/2014 Annex IA to Regulation (EU) No 43/2014 is amended in accordance with the text set out in Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2014. For the Council The President A.. TSAFTARIS (1) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (2) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (3) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). ANNEX Annex IA to Regulation (EU) No 43/2014 is amended as follows: (a) the entry for Sandeel in Union waters of ICES zones IIa, IIIa and IV is replaced by the following: Species : Sandeel Ammodytes spp. Zone : Union waters of IIa, IIIa and IV (1) Denmark 195 471 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply United Kingdom 4 273 (2) Germany 298 (2) Sweden 7 177 (2) Union 207 219 TAC 207 219 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone: Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 53 769 4 717 132 062 4 717 0 206 0 United Kingdom 1 175 103 2 887 103 0 5 0 Germany 82 7 202 7 0 0 0 Sweden 1 974 173 4 849 173 0 8 0 Union 57 000 5 000 140 000 5 000 0 219 0 Total 57 000 5 000 140 000 5 000 0 219 0 (b) the entry for blue whiting in Norwegian waters of II and IV is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/24-N.) Denmark 0 Analytical TAC United Kingdom 0 Union 0 TAC 1 200 000 (c) the entry for blue whiting in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 28 325 (3) Analytical TAC Germany 11 013 (3) Spain 24 013 (3) (4) France 19 712 (3) Ireland 21 934 (3) The Netherlands 34 539 (3) Portugal 2 231 (3) (4) Sweden 7 007 (3) United Kingdom 36 751 (3) Union 185 525 (3) (5) Norway 100 000 Faroe Islands 15 000 TAC 1 200 000 (d) the entry for blue whiting in VIIIc, IX and X; Union waters of CECAF 34.1.1 is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/8C3411) Spain 24 658 Analytical TAC Portugal 6 165 Union 30 823 (6) TAC 1 200 000 (e) the entry for blue whiting in Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 0 (7) (8) Analytical TAC Faroe Islands 25 000 (9) (10) TAC 1 200 000 (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against this quota shall be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the quota (OT1/*2A3A4). (3) Special condition: of which up to the following percentage may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1): 0 % (4) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (5) Special condition: of which up to the following quantity may be fished in Faroese waters (WHB/*05-F.): 25 000; (6) Special condition: of which up to the following percentage may be fished in Norwegian EEZ or in the fishery zone around Jan Mayen (WHB/*NZJM2): 0 %; (7) To be counted against Norways catch limits established under the Coastal States arrangement. (8) Special condition: the catch in IV shall be no more than the following amount (WHB/*04A-C): 0 This catch limit in IV amounts to the following percentage of Norways access quota: 0 % (9) To be counted against the catch limits of the Faroe Islands. (10) Special conditions: may also be fished in VIb (WHB/*06B-C). The catch in IVa shall be no more than 6 250 tonnes (WHB/*04A-C).